Case: 5:19-cv-00168-JMH-HAI Doc #: 20 Filed: 07/23/19 Page: 1 of 5 - Page ID#: 95




                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF KENTUCKY
                           CENTRAL DIVISION AT LEXINGTON
                           CIVIL ACTION NO. 5:19-cv-00168-JMH


MICHAEL HORN                                                                            PLAINTIFF

VS.

LIEUTENANT KYLE BARRETT                                                              DEFENDANT



                          ANSWER TO PLAINTIFF’S COMPLAINT


       Comes the Defendant, Lieutenant Kyle Barrett, by counsel, and for his Answer to the

Complaint filed herein by the Plaintiff, Michael Horn, states as follows:

                                        FIRST DEFENSE

       The Complaint fails to state a claim against the Defendant upon which relief may be

granted and should therefore be dismissed with prejudice.

                                       SECOND DEFENSE

       1.        The Defendant admits the allegations contained in Section I(A) and Section III of

the Complaint.

       2.        In response to the allegations contained in Section I(B) of the Complaint, the

Defendant admits that Kyle Barrett and Deanna Anglin are employees of the Madison County

Detention Center in Richmond, Kentucky.           The Defendant lacks sufficient knowledge or

information to form a belief as to the truth or falsity of the remainder of the allegations contained

in Section I(B) of the Complaint and therefore denies same.

       3.        The allegations contained in Section II(A) of the Complaint are statements of law

that do not contain any statements of fact that require a specific response. To the extent that such


                                             Page 1 of 5
Case: 5:19-cv-00168-JMH-HAI Doc #: 20 Filed: 07/23/19 Page: 2 of 5 - Page ID#: 96




are deemed to be statements of fact, the Defendant lacks knowledge or information sufficient to

form a belief as to their truth or falsity and therefore denies same.

       4.        The Defendant denies the allegations contained in Section II(B) and Section IV of

the Complaint.

       5.        In response to the allegations contained in Section V of the Complaint, the

Defendant admits that the Plaintiff was seen by a nurse at the Madison County Detention Center.

The Defendant denies the remainder of the allegations contained in Section V of the Complaint.

       6.        The Defendant denies that the Plaintiff is entitled to the relief requested in Section

VI of the Complaint.

       7.        In response to the allegations contained in Section VII of the Complaint, the

Defendant states that the documents referred to therein speak for themselves and are the best

evidence of their contents and deny any allegations inconsistent therewith. The Defendant lacks

sufficient knowledge or information to form a belief as to the truth or falsity of the allegations

contained in Section VIII of the Complaint and therefore denies same.

       8.        The Defendant denies each and every other allegation contained in the Complaint

that is not specifically admitted herein.

                                         THIRD DEFENSE

       The Complaint is barred by the doctrines of absolute immunity, qualified immunity,

qualified official immunity, legislative immunity, governmental immunity, and where applicable,

immunity provided by the 11th Amendment to the United States Constitution.

                                        FOURTH DEFENSE

       At all times relevant herein, the Defendant acted in accordance with the letter and the spirit

of all applicable common law, statutes and Constitutions of the Commonwealth of Kentucky and



                                               Page 2 of 5
Case: 5:19-cv-00168-JMH-HAI Doc #: 20 Filed: 07/23/19 Page: 3 of 5 - Page ID#: 97




the United States of America, and Defendant relies upon same as a complete bar to all claims of

the Plaintiff herein.

                                        FIFTH DEFENSE

        At all times relevant herein, the Defendant’s actions were in furtherance of a governmental

function in which discretionary acts were performed in good faith with an objectively reasonable

belief that their actions were lawful, and the Defendant pleads and relies upon such defense as a

complete bar to the claims of the Plaintiff herein.

                                        SIXTH DEFENSE

        At all times relevant herein, the Defendant’s actions were taken within the scope of his

official duties as an officials and/or employee of Madison County, Kentucky, in good faith, without

malice, and as a result thereof, the Defendant demands that all claims against him be dismissed

with prejudice.

                                      SEVENTH DEFENSE

        The Defendant pleads pre-existing injuries, failure to name indispensable parties, and

failure to exhaust administrative remedies as bars to the claims asserted against it herein.

                                       EIGHTH DEFENSE

        The Plaintiff’s claims for punitive damages, if any, are barred in whole and in part by KRS

411.186 and violate the Defendant’s rights under the Fourth, Fifth, Sixth and Fourteenth

Amendments to the United States Constitution and analogous provisions of the Kentucky

Constitution.




                                             Page 3 of 5
Case: 5:19-cv-00168-JMH-HAI Doc #: 20 Filed: 07/23/19 Page: 4 of 5 - Page ID#: 98




                                         NINTH DEFENSE

       The Plaintiff’s damages, if any, were directly and proximately caused by the Plaintiff’s

negligent and/or intentional actions, or inaction of third parties not under the control of the

Defendant.

                                        TENTH DEFENSE

       The Plaintiff’s Complaint is barred by the Prison Litigation Reform Act, 42 U.S.C.A. §

1997(e), et seq.

                                     ELEVENTH DEFENSE

       The Plaintiff’s Complaint is barred by the provisions of KRS 65.200, et seq.

                                      TWELFTH DEFENSE

       The Defendant reserves the right to assert any and all affirmative defenses that arise or

become known to it through the course of discovery.

       WHEREFORE, the Defendant respectfully requests as follows:

       1.      That the Complaint against him be dismissed with prejudice and held for naught;

       2.      For a trial by jury of all issues so triable;

       3.      That he be awarded his reasonable attorney’s fees and costs herein expended; and

       4.      That be granted any and all other relief, whether in law or in equity, to which he

may reasonably appear entitled.




                                               Page 4 of 5
Case: 5:19-cv-00168-JMH-HAI Doc #: 20 Filed: 07/23/19 Page: 5 of 5 - Page ID#: 99




                                             Respectfully submitted,

                                             /s/ D. Barry Stilz
                                             D. Barry Stilz
                                             Lynn Sowards Zellen
                                             Kinkead & Stilz, PLLC
                                             301 East Main Street, Suite 800
                                             Lexington, KY 40507
                                             Telephone: (859) 296-2300
                                             Facsimile: (859) 296-2566
                                             bstilz@ksattorneys.com
                                             lzellen@ksattorneys.com
                                             Counsel for Defendant


                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing has been served on the plaintiff via
U. S. Mail, on this the 23rd day of July, 2019:

Michael C. Horn #195065
Madison County Detention Center
107 W. Irvine Street
Inmate Mail/Parcels
Richmond, KY 40475
Pro Se Plaintiff

                                             /s/ D. Barry Stilz__________________
                                             Counsel for Defendant




                                            Page 5 of 5
